      Case 1:19-cv-00396-DAD-HBK Document 71 Filed 07/21/21 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



DYRELL WAYNE JONES,                                  Case No. 1:19-cv-00396-DAD-HBK

               Plaintiff,

       v.

C. PFEIFFER, et al.,
                                                     ORDER & WRIT OF HABEAS CORPUS
               Defendants.                           AD TESTIFICANDUM
                                             /

        Dyrell Wayne Jones, CDCR # AU-8248, a necessary and material witness in a settlement
conference in this case on August 17, 2021, is confined in Salinas Valley State Prison (SVSP), in
the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ
of Habeas Corpus Ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Erica P. Grosjean, by Zoom video conference from his place of
confinement, on Tuesday, August 17, 2021 at 10:30 a.m.

                               ACCORDINGLY, IT IS ORDERED:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video conference,
      to participate in a settlement conference at the time and place above, until completion of
      the settlement conference or as ordered by the court. Zoom video conference connection
      information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Salinas Valley State Prison at (831) 678-5544 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Michele Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P. O. Box 1020, Soledad, California 93960:

WE COMMAND you to produce the inmate named above to testify before Judge Grosjean at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
                                                 1
      Case 1:19-cv-00396-DAD-HBK Document 71 Filed 07/21/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.




Dated:    July 21, 2021
                                              HELENA M. BARCH-KUCHTA
                                              UNITED STATES MAGISTRATE JUDGE




                                             2
